Title: From George Washington to Commodore John Hazelwood, 14 October 1777
From: Washington, George
To: Hazelwood, John



Sir
Octor 14 1777

I yesterday rec’d your favor of the 12th. In consequence of your request, I have order’d a return to be made of all the Seamen in the Army, & if they can be found, shall furnish you with the number you desire, or if the whole number cannot be had, I will collect & send you as many as I can. I have also directed, Colo. Green who it is probable will have some men in his party accustomed to the water, to select them for the use of your fleet: you will apply to him accordingly.
Your spirited exertions in defence of the river have my warmest acknowledgements, and I have the fullest confidence that they will be continued to the utmost of your ability; and that you will persevere in a conduct, suitable to the importance of your trust. Be assur’d I will cooperate with you by ev’ry effort in my Power.
Let me know how you stand with respect to ammunition & if deficient, whether any steps are taking to procure a supply. I am Sr Yrs &c.

G. W——n

